        Case 7:21-cr-00014-HL-TQL Document 26 Filed 07/29/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION


UNITED STATES OF AMERICA                         :
                                                 :
            v.                                   :       CRIM. NO: 7:21-CR-14 (HL)
                                                 :
YAO LIN,                                         :
                                                 :
            Defendant.                           :
______________________________


                     PROTECTIVE ORDER GOVERNING DISCOVERY

       For the reasons set forth in the Government’s Motion for Protective Order Governing

Discovery filed on July 27, 2021, IT IS HEREBY ORDERED, pursuant to Federal Rule of

Criminal Procedure 16(d) that:

       1. For the purposes of this order and discovery in this action, confidential, sensitive, and

potentially protected information means dates of birth, social security numbers, home addresses,

electronic mail addresses, personal telephone (cellular and landline) numbers, employee and

other identifying numbers, financial records (which includes bank and credit account numbers and

tax documents), and other personal identifying information specific to a particular individual, but

not including a name.

       2.        The materials, described above, provided by the United States to defense counsel

in the above-referenced case, will be used by the defendant and defendant’s counsel solely for

purposes related to the defense of this criminal case.

       3.        The discovery materials provided by the United States, regardless of whether such

materials and information have been produced pursuant to Rule 16 or otherwise, shall not be
        Case 7:21-cr-00014-HL-TQL Document 26 Filed 07/29/21 Page 2 of 4




further disseminated by the defense counsel or defendant to any individual, organization, or other

entity, other than:

        a.      To members of the defense team (co-counsel, paralegals,
                investigators, litigation support personnel, the defendant, and
                secretarial staff);

        b.      Experts or consultants retained to assist in the preparation of the
                defense, and then only if such information is necessary to that
                preparation; and

        c.      The Court.

Upon any dissemination of the materials and information containing the confidential, sensitive, or

protected information identified herein, defense counsel will inform the recipient, to include any

defendant, of the requirement to maintain the confidentiality of the information conveyed.

        4.      Defense counsel and any investigators may display copies of any materials

containing the confidential, sensitive, or protected information provided as discovery to non-expert

witnesses if it is determined that it is necessary to do so for the purpose of preparing the defense

of the case, and may do so without any notice to the United States. However, the defense team

may only show copies of confidential, sensitive, or protected information to witnesses, in the

presence of the defense team, if the witnesses agree that they will not disseminate information in

the documents, and provided that the defense team retrieves all copies of the confidential, sensitive,

or protected information from the witnesses after the meeting.

        5.      The defendant may not be given copies of any materials which contain confidential,

sensitive, or protected information. The defendant may review the confidential, sensitive, or

protected information while in the presence of the defense team, but the defense team must

maintain custody and control of the confidential, sensitive, or protected information. If defense

counsel determines that it is necessary to provide copies of any materials to a defendant, counsel



                                                  2
        Case 7:21-cr-00014-HL-TQL Document 26 Filed 07/29/21 Page 3 of 4




will ensure that all confidential, sensitive, or protected information, to include personal identifying

information, is first redacted from any such materials. Defendants, however, can have unfettered

access to any materials containing confidential, sensitive, or protected information, which only

contain information about that individual defendant or which was prepared or provided to the

government by the defendant in connection with the matters charged in the indictment..

       If counsel determines there is need for a defendant to have access to unredacted material

containing confidential, sensitive, or protected information outside the presence of the defense

team, counsel may petition the court ex parte for permission to do so.

       6.      If defendant’s counsel desires to disclose any of the materials containing

confidential, sensitive, or protected information or make available or communicate the content of

such materials to any other person counsel may advise counsel for the government and seek its

consent or may petition the court ex parte for permission to do so.

       7.      This order shall survive the termination of this action, and upon termination of these

actions and after the time for appeal and/or post-conviction (i.e. habeas corpus or collateral attack

under 18 U.S.C. §2255) has expired, counsel for the defendant shall return all copies of the

discovery materials to the United States, shall certify that said documents have been destroyed, or,

to the extent counsel deems it necessary to maintain any part of discovery, shall be governed by

this order and certify that the documents are stored in a way that makes any protected information

inaccessible to any third parties and provide a document destruction date.

       SO ORDERED this ____
                        29th day of ____________,
                                       July       2021.


                                               ________________________________________
                                                  s/Hugh Lawson
                                               HUGH LAWSON
                                               SR. UNITED STATES DISTRICT JUDGE




                                                  3
Case 7:21-cr-00014-HL-TQL Document 26 Filed 07/29/21 Page 4 of 4




Presented by:
/s/Robert D. McCullers
ROBERT D. MCCULLERS
Georgia Bar No. 486976
Assistant U.S. Attorney
Middle District of Georgia
P.O. BOX 1702
MACON, GA 31202-1702
TEL. 478-752-3511
FAX. 478-621-2631
Email: Robert.mccullers@usdoj.gov




                                    4
